DETAILED ACTION
The applicant’s amendment filed on September 29, 2022 has been acknowledged. Claims 1-41 have been canceled. Claim 42 has been added. Claim 42 is currently pending and has been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 42 are directed toward a system and as such the claims fall within one of the statutory categories.
Under Step 2(a) – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The newly added claim 42 has recited that the claims are directed toward a facility or system of elements. However the elements are merely the environment of use for performing the operations which are still directed toward the activity of renting equipment and staging that equipment for pickup. Specifically that the facility which processes the rentals includes an entry gate, at least one cone on a path and an area for fueling, unloading and loading. The facility is still directed toward the reservations and rental of vehicles. The concept of renting equipment is a fundamental economic practice, it is also a commercial interaction as it is setting up the terms of an agreement between parties to carry out sales activities in that the customer pays for the rental of the equipment based on the terms. While the claims include the predetermined vehicle path, the claims are not directed toward optimizing the path but rather previously establishing a path that the employees will follow when positioning the vehicles. As such the claims are directed toward a method of organizing human activity. The “modules” are defined by the originally filed specification paragraph [0035] as locations and a function that is to be performed at that location. The functions themselves are still being performed by a person and these locations are merely an area where the function can take place. 
While the claim recites collecting data through a server, and not interacting with a person directly to set up the rental, the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In this case the computer collects various pieces of information to setup the rental agreement.
The claim as written recites the operations of recording, in the staging database, a first reservation request; storing, in the staging database, a reservation parameter; creating a first reservation record; recording, in the mobile device, within 50 feet on an intended staging area, a meter valued; transmitting the value; positioning, based on the first reservation record, the first equipment rental; recording, in the staging database, an expected arrival time; recording, in the staging database, a second reservation request; storing, in the staging database, a reservation parameter; storing, in the staging database, a reservation parameter; recording, in the staging database, an expected arrival time of the second customer; determining, by the staging server, that the staging database fails to contain a record; determining, by the staging server, that the first equipment rental item associated with the first customer is a potentially suitable replacement; determining, by the staging server, a degree of likelihood that the first equipment rental item can be reallocated from the first customer to the second customer,  (Claim 42).
The limitations of recording a first reservation, storing parameters, creating a reservation record, recording a meter value, recording an expected arrival time, recording a second reservation request, storing additional reservation parameters and recording an expected arrival time of the second customer all amount to storing data in a database for the purposes of reserving equipment. These various records amount to insignificant extra solution activity as they are merely data gathering or collecting information to setup a rental agreement, See MPEP 2106.05(g). Specifically one of the examples under “Mere Data Gathering” includes obtaining information about transactions, which is what is occurring in this steps. The limitations additional are part of the rental process and traditionally prior to computers were carried out with pen and paper in the form of a log or ledger. While the claims recite a server is merely being used in a traditional form to apply the abstract idea on a computer, See MPEP 2106.05(f). 
The step of “determining, by the staging server, that the staging database fails to contain a record that indicates that a suitable replacement item for the second equipment rental item in the category class is available at a nearby equipment rental facility” is merely comparing records to see if the parameters on the rental matches, which again is merely applying the abstract idea on a computer, See MPEP 2106.05(f). 
The step of “determining, by the staging server, that the first equipment rental item associated with the first customer is a potentially suitable replacement item that can meet the needs of the second customer, the determination based on the category class of equipment being rented, the amount of usage of the first equipment rental item, and an amount of usage of the potentially suitable replacement item, and there is no alternative suitable replacement item at a nearby facility” is also merely matching data and applying the abstract idea of managing rentals on a computer, See MPEP 2106.05(f). That is specific elements are met the system determines the conditions are met.
The step of “determining, by the staging server, a degree of likelihood that the first equipment rental item can be reallocated from the first customer to the second customer, and that a suitable replacement item obtained for the first customer, wherein the degree of likelihood is a percentage value”. Which again appears to be considering if a suitable replacement be available and representing that value in a percentage. This again is merely applying the abstract idea to a computer, See MPEP 2106.05(f).
As such each of these limitations is directed toward the abstract idea of renting equipment. When considered as a whole each of the elements is merely applying a concept of processing an equipment rental on a computer to expedite the process, which is not enough to render the abstract idea into a practical application. As established above when considered individually the individual elements do not amount to render the claims into a practical application.
A review of the specification outlines conditions which are considered when assigning a position to the equipment, the specification outlines in paragraph [0013] that the equipment can be “blocked by additional items” and that the “nature of moving it can jeopardize the integrity of additional equipment assets that are in the path of the blade” it is not clear from the specification that these considerations are contemplated by the server. That is the specification doesn’t outline that the set of rules considers what is blocking the path or how to move the equipment to avoid any problems. Rather these problems just appear to be known considerations in the field of construction equipment. While the process of repositioning them is “not trivial” the specific optimization or process of determining how to move what where to move it is not discussed in the specification or required by the claims. Rather the claims and specification outline a process where the computer determines to position a piece of equipment and the user manually moves it and as such the user has to make those determinations mentally. That is the system tells the user that the equipment needs to go in a particular location and the user not the system has to determine the best manner in which to move that equipment. This is supported by paragraph [0027] which states “Some or all determinations and assessments made can be accomplished in association with computing environment 200” again establishing that the computing environment may or may not be used and is merely associated with the determinations rather than performing any specific optimizations or improvements to the rental process. 
As such when considered alone or in combination the elements of the claims fail to render the claims into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites structural element – the use of database, the use of a mobile device and using the server. The equipment that makes up the system is recited at a high-level of generality (i.e., as a generic mobile device for entering data, a staging server, a staging database, and processor and memory carrying out the instructions) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform the data entry steps, recording information in databases and making comparison or determinations by a server amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 6-8, regarding a 101 specifically that, “Using the two-part subject matter eligibility framework described in Alice Corporation Pty. Ltd v. CLS Bank International, et al, and set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., Claim 42 is not directed to a judicial exception of an abstract idea for the simple reason that it is one or more of a "machine" or "manufacture" and its subject matter explicitly fails to be a mathematical concept, method of organizing human activity, or mental process. It is an equipment rental facility in the physical world with a path, marked by at least one cone, with a fueling module, unloading module, and loading module specifically located relative to an entrance gate, the modules in a specified sequence. Further, claim 42 sets forth additional elements involving determining whether a heavy equipment asset can be reallocated based on additional evaluations by a system. Nor is the claim directed to a natural phenomenon, or a law of nature, the remaining two of the three exceptions. In reviewing the claim as a whole, in combination these elements satisfy Section 101.”
“Further, the above certainly integrates a judicial exception, if for the sake of argument one exists, into a practical application of an equipment rental facility having a specially configured vehicle path to load and unload heavy equipment.”
“Even if, arguendo, the claimed subject matter does not qualify based on the above, it offers significantly more. It does not tie up essential building blocks of underlying ideas, or result in a risk of preempting use unlawfully. Rather, it specifies exactly how to configure an equipment rental facility to create an efficient outcome where there is heavy equipment weighing multiple tons.”
“An inventive concept exists if, among other things, a specific limitation has been added beyond "what is well-understood, routine, conventional activity in the field." And, under the Berkheimer guidance, an examiner must be able to "readily conclude" that elements are "widely prevalent or in common use". Applicant respectfully suggests that this cannot be concluded here, much less "readily concluded". That no prior art is cited reinforces this conclusion.”
The Examiner respectfully disagrees.
While the applicant has argued that the new claim does not recite an abstract idea, the Examiner respectfully disagrees. As noted above in the 101 rejection the claims continue to include an abstract idea in the form of a method of organizing human activity. Specifically as stated above the newly added claim 42 has recited that the claims are directed toward a facility or system of elements. However the elements are merely the environment of use for performing the operations which are still directed toward the activity of renting equipment and staging that equipment for pickup. The concept of renting equipment is a fundamental economic practice, it is also a commercial interaction as it is setting up the terms of an agreement between parties to carry out sales activities in that the customer pays for the rental of the equipment based on the terms. While the claims include the predetermined vehicle path, the claims are not directed toward optimizing the path but rather previously establishing a path that the employees will follow when positioning the vehicles. As such the claims are directed toward a method of organizing human activity. The “modules” are defined by the originally filed specification paragraph [0035] as locations and a function that is to be performed at that location. The functions themselves are still being performed by a person and these locations are merely an area where the function can take place. This is highlighted by the last limitation “directing the vehicle to traverse the predetermined vehicle path” in this the system is directing the users to follow the path which continues to be a method of organizing human activity.
	As stated in the 101 rejection the step of “determining, by the staging server, a degree of likelihood that the first equipment rental item can be reallocated from the first customer to the second customer, and that a suitable replacement item obtained for the first customer, wherein the degree of likelihood is a percentage value”. Which again appears to be considering if a suitable replacement be available and representing that value in a percentage. This again is merely applying the abstract idea to a computer, See MPEP 2106.05(f).
	While the applicant has alleged that the claim “specifies exactly how to configure an equipment rental facility to create an efficient outcome where there is heavy equipment weighing multiple tons” the Examiner respectfully disagrees. The applicant has recited general equipment such “an entry gate”, “at least one cone placed on the vehicle path”, “in sequence, relative to a distance from the entry gate, a fueling module, an unloading module, and a loading module” but these elements are generic and are not specific. That is to say it is any type of gate where vehicles can enter, at least one cone of any type placed anywhere on the vehicle path, and in some relative distance from the gate there is an area for fueling, an area for unloading and an area for loading. That is to say the claims are not directed toward an improved gate or even an improved facility but rather a facility which is used as part of the rental process. As state above while the claims include the predetermined vehicle path, the claims are not directed toward optimizing the path but rather previously establishing a path that the employees will follow when positioning the vehicles. As such the claims are directed toward a method of organizing human activity. The “modules” are defined by the originally filed specification paragraph [0035] as locations and a function that is to be performed at that location. The functions themselves are still being performed by a person and these locations are merely an area where the function can take place. As such this does not establish “exactly how to configure an equipment rental facility” further there is no specifics as to how optimize or make the process efficient. As such these limitations fail to render the claim into a practical application. 
	As far as “well-understood, routine, conventional activity in the field” as stated above and in the 101 rejection the activities themselves are either directed toward the abstract idea of equipment rental and the managing of users to stage or park equipment or implementing those activities on a computer by recording and matching data. As such there are no additional elements which would be considered unconventional. As stated previously the fact that it is “slow and heavy” does not change or alter the steps of the operations in anyway. As such the limitations continue to be directed toward an abstract idea and as such the rejections have been maintained.
Lacking any additional arguments the Examiner has not been persuaded and the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	12/9/2022